Exhibit 10.10

 

April 19, 2017

Confidential

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Double asterisks denote omission.

 

Manufacturing & Supply Agreement

 

This Manufacturing and Supply Agreement (the “Agreement”) is made as of this 25
day of April, 2017 (the “Effective Date”), by and between Zavante
Therapeutics, Inc., a corporation organized under the laws of the State of
Delaware, USA, with a place of business located at 11750 Sorrento Valley Road,
Suite 250, San Diego California 92121, USA (“Zavante”) and Fisiopharma, S.r.l.,
a corporation organized under the laws of Italy, with a place of business
located at Via Andrea Appiani, 22, 20121 Milano, Italy (“Fisiopharma”).

 

WHEREAS, Zavante holds certain intellectual property rights to a finished dosage
form of fosfomycin disodium for intravenous injection (the “Finished Drug
Product”)

 

WHEREAS, Fisiopharma is a manufacturer of finished and bulk drug products wishes
to manufacture and supply fosfomycin disodium for intravenous injection in the
primary container closure system (“Bulk Drug Vials”) to Zavante on an exclusive
basis for the Territory (as such term is defined below);

 

WHEREAS, Zavante desires a supply of commercial quantities of Bulk Drug Vials;
and

 

WHEREAS, Zavante and Fisiopharma also desire to enter into a Quality Agreement
with respect to the manufacturer of the Bulk Drug Vials, as provided herein;

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein,
Fisiopharma and Zavante (each, a “Party” and, collectively, the “Parties”) agree
as follows.

 

1.                                      Scope of Agreement

 

1.1                               This Agreement shall apply to all purchases of
Bulk Drug Vials by Zavante from Fisiopharma-during the term of this Agreement.

 

1.2                               This Agreement does not constitute a purchase
order.  Purchases under this Agreement shall be made only with purchase orders
issued by Zavante to Fisiopharma (each, a “Purchase Order”).  The Purchase Order
shall set forth the quantities of Bulk Drug Vials desired, the desired delivery
date and the desired destination for delivery.  All terms and conditions of the
Purchase Orders shall apply, provided that in the event of a conflict between
the terms of any Purchase Order, order acknowledgement, packaging slip or other
documentation, and the terms of this Agreement, the terms of this Agreement
shall control, unless such documentation expressly states that it overrides
conflicting terms of this Agreement and is signed by each of the Parties.

 

1.3                               All Bulk Drug Vials sold by Fisiopharma to
Zavante will be manufactured by Fisiopharma in accordance with the terms of this
Agreement.

 

2.                                      Technology Transfer

 

2.1                               Technology Transfer.  Zavante shall assist
Fisiopharma with the transfer of the relevant manufacturing and analytical
technology required to manufacture the Bulk Drug Vials at Fisiopharma’s facility
located at Nucleo Industriale, 84020, Palomonte (SA), Italy (the “Facility”), to
the extent such transfer is consistent with Zavante’s legal obligations to any
third parties.  Zavante shall bear the costs associated with such technology
transfer in accordance with the amounts set forth in Schedule A.  Under no
circumstances will Zavante be liable for

 

1

--------------------------------------------------------------------------------



 

any additional costs associated with technology transfer except pursuant to a
written amendment to this Agreement or a Purchase Order issued by Zavante and
subject to the terms and conditions of this Agreement.  Payment terms for
reimbursement of technology transfer costs shall be net [**] following Zavante’s
acceptance of the completed Technology Transfer Deliverables (as set forth in
Schedule A).

 

3.                                      Manufacturing

 

3.1                               Fisiopharma shall manufacture, test, package,
store, code, release and deliver the Bulk Drug Vials at the Facility, in
accordance with the specifications set forth on Schedule B attached hereto, as
may be updated by Zavante from time to time upon written notice to Fisiopharma
(the “Specifications”), Applicable Laws (as defined in Section 9.1.1), the NDA
(as defined in Section 3.4), and the Quality Agreement (as defined in
Section 10.1).  Fisiopharma shall procure and provide all labels, packaging,
materials components and containers required to manufacture the Bulk Drug Vials
in accordance with the Specifications, except for the API Mixture, which will be
provided by Zavante in accordance with Section 3.6.  If Fisiopharma wishes to
make any change to the Specifications (including, but not limited to, any change
that could affect the purity, potency, identity and/or physical properties of
the Bulk Drug Vials or the site of its manufacture), or if Fisiopharma believes
that a change is required by (a) any regulatory agency which has jurisdiction
over Zavante, Fisiopharma and/or the Bulk Drug Vials; or (b) the U.S.
Pharmacopoeia, Fisiopharma shall notify Zavante in writing in advance thereof
and comply with the requirements of Sections 3.2 and 3.3 prior to implementing
such change. Such notification shall describe the proposed change in sufficient
detail so as to permit Zavante to understand the reasons for the proposed change
and evaluate the impact of such change on its development plans, its plans to
seek regulatory approval and its commercialization plans with respect to Bulk
Drug Vials.

 

3.2                               If any change to the Specifications requires
the approval of the U.S. Food and Drug Administration and any successor agency
of the U.S. government (the “FDA”), other governmental agency or any foreign
regulatory agency equivalent to the FDA, each having jurisdiction over Bulk Drug
Vials or Zavante’s marketing of the Bulk Drug Vials (each a “Regulatory
Agency”), such change shall not be implemented until each Regulatory Agency has
approved such change in writing and Zavante has had sufficient time to adopt and
implement such change into its operations.  For the avoidance of doubt,
Fisiopharma shall not supply to Zavante hereunder, and Zavante shall have no
obligation to accept any Bulk Drug Vials from Fisiopharma manufactured in
contravention of this Section 3.2.

 

3.3                               Without limiting the generality of Sections
3.1 or 3.2, under no circumstances shall Fisiopharma change the Specifications
without Zavante’s prior written approval, in its sole discretion.

 

3.4                               Fisiopharma will undertake, at its own cost
and expense, all commercially reasonable steps necessary to enable Zavante to
secure from the relevant Regulatory Agencies approval of Fisiopharma as a source
of supply of Bulk Drug Vials to be marketed in the United States, its
territories and possessions (the “Territory”).  Without limiting the generality
of the foregoing, Fisiopharma will supply to Zavante, as soon as possible,
sufficient quantities of Bulk Drug Vials to enable Zavante to support the filing
of one or more New Drug Application (or Abbreviated New Drug Application, if
applicable) (the “NDA”), together with all amendments and supplements thereto,
referencing Fisiopharma as its supplier of Bulk Drug Vials.  Fisiopharma will be
responsible for procuring and maintaining all regulatory filings and any other
compliance efforts related to the Facility and the manufacturing the Bulk Drug
Vials that are required in order to obtain approval from the FDA of Zavante’s
NDAs referencing Bulk Drug Vials and equivalent approvals from Regulatory
Agencies in the Territory, at no additional cost to Zavante. However, in the
event that Fisiopharma is assessed fees as a “Foreign FDF Facility” under the
U.S. Generic Drug User Fee Amendments of 2012 (U.S. Pub. L. 112-144, Title III)
(“GDUFA”) as a direct result of Fisiopharma’s supply of the Bulk Drug Vials to
Zavante under this Agreement, Fisiopharma will invoice Zavante for Zavante’s
portion of the “Foreign FDF Facility” GDUFA fee, and Zavante will pay the
invoiced amount promptly.  Notwithstanding the foregoing, in the event that
Fisiopharma is assessed fees as a “Foreign FDF Facility” under

 

2

--------------------------------------------------------------------------------



 

GDUFA in connection with manufacturing activities performed for any Third
Parties in addition to Zavante, the amount of such fee charged to Zavante will
be shared equally between Zavante and such Third Parties.

 

3.5                               Fisiopharma shall test, or have tested, each
lot of Bulk Drug Vials manufactured for Zavante by Fisiopharma, using the
analytical testing methodologies that are set forth in the Specifications.  With
each shipment of Bulk Drug Vials, Fisiopharma shall deliver to Zavante
certificates of analysis and compliance from Fisiopharma: (a) stating that the
Bulk Drug Vials being shipped have been tested and conform to the
Specifications; (b) setting forth in detail the testing methodology employed by
Fisiopharma in making the foregoing determination and the results generated by
such tests; and (c) confirming compliance with the regulations set forth in
United States Code of Federal Regulations Section 21, Parts 210—211, 820 and
Section 21 Subchapter C (Drugs) (“cGMP”) and other Applicable Laws.

 

3.6                               Zavante shall purchase and arrange to have
shipped to Fisiopharma [DDU (Incoterms 2010)] sufficient quantities of the
active pharmaceutical ingredient, sterile fosfomycin sodium meeting European
Pharmacopoeia 02/2008: 1329 monograph specifications (the “API”), blended with
succinic acid (together, the “API Mixture”) exclusively for Fisiopharma to
manufacture the Bulk Drug Vials for Zavante.  Under no circumstances shall
Fisiopharma: (a) use the API Mixture for any purpose other than manufacturing
the Bulk Drug Vials for Zavante; (b) supply the API Mixture to any third party;
or (c) make any disclosure of, or grant any license over, the API Mixture or any
analytical methods, procedures or Confidential Information provided by Zavante
or developed by Fisiopharma in the course of performing services for Zavante
under this Agreement, without prior written approval from Zavante in its sole
discretion.  The initial value of the API Mixture is [**] Euros (€[**]) per
Kilogram of API Mixture, subject to adjustment by Zavante from time to time.

 

3.7                               Fisiopharma will give Zavante a monthly
inventory report of the API Mixture held by Fisiopharma, which will contain the
following information for the month:

 

3.7.1                     Quantity Received:  The total quantity of API Mixture
that complies with the Specifications and is received at the Manufacturing
Services Site during the applicable period);

 

3.7.2                     Quantity Dispensed: The total quantity of API Mixture
dispensed by Fisiopharma during the applicable period. The Quantity Dispensed is
calculated by adding the Quantity Received to the inventory of API Mixture that
complies with the Specifications held at the beginning of the applicable period,
less the inventory of API Mixture that complies with the Specifications held at
the end of the period. The  Quantity  Dispensed  will  only  include  API
Mixture  received  and dispensed in commercial manufacturing of the Bulk Drug
Vials and will not include any (a) API Mixture that must be retained by
Fisiopharma as samples; (b) API Mixture contained in Bulk Drug Vials that must
be retained as samples; (c) API Mixture used in testing (if applicable); and
(d) API Mixture received or dispensed in technical transfer activities or
development activities during the applicable period, including without
limitation, any regulatory, stability, validation or test batches manufactured
during the applicable period; and

 

3.7.3                     Quantity Converted: The total amount of API Mixture
contained in the Bulk Drug Vials manufactured with the Quantity Dispensed,
delivered by Fisiopharma, and not rejected, recalled or returned in accordance
with this Agreement due to Fisiopharma’s failure to manufacture the Bulk Drug
Vials in accordance with Specifications, cGMP, and other Applicable Laws.

 

Within [**] after the end of each calendar year, Fisiopharma will prepare an
annual reconciliation of API Mixture on the reconciliation report form including
the calculation of the “Actual Annual Yield” or “AAY” for the Bulk Drug Vials
during the calendar year. AAY is the percentage of the Quantity Dispensed that
was converted to Bulk Drug Vials, and is calculated as follows:  Quantity
Converted during the calendar year multiplied by Quantity Dispensed during the
calendar year, expressed as a percentage.

 

3

--------------------------------------------------------------------------------



 

3.8                               Unless otherwise agreed, after Fisiopharma has
produced a minimum of [**] successful commercial production batches of Bulk Drug
Vials and has produced commercial production batches for at least [**], the
Parties will mutually agree on the target yield for the Product (“Target
Yield”). The Target Yield will be revised annually to reflect the actual
manufacturing experience as agreed to by the Parties.

 

If the Actual Annual Yield increases or decreases by more than [**] percent
([**]%) from the respective Target Yield in a calendar year, then the Parties
agree to discuss, in good faith, an appropriate financial adjustment. It will
not be a material breach of this Agreement by Fisiopharma if the Actual Annual
Yield is less than the Target Yield.

 

3.9                               The Parties agree to work together to develop
and implement cost improvement measures related to the manufacture of the Bulk
Drug Vials. Either Party may propose cost improvement measures, but the
implementation of, and any investments required in connection with, such cost
improvement investments shall require written approval of both Parties.
Following agreement of the Parties, each Party will be entitled to receive
reimbursement for reasonable costs which it incurred in developing and
implementing such cost improvements. Cost improvement benefits shall be
allocated equitably between the Parties and will be reflected in mutually
agreeable adjustments to the Price.

 

4.                                      Forecasts; Supply Commitment

 

4.1                               In order to assist Fisiopharma in planning the
production runs for the Bulk Drug Vials, Zavante shall use its commercially
reasonable efforts to provide to Fisiopharma, at least [**] prior to the
beginning of each [**], a [**] rolling forecast of the quantities of Bulk Drug
Vials required by Zavante, by month, for the following [**] period.  Zavante
shall deliver the first such forecast to Fisiopharma as soon as reasonably
practicable following the execution of this Agreement, and will update the
forecast every [**] thereafter.  Zavante may, at its discretion, update such
forecast more frequently.  It is understood that all such forecasts are intended
to be Zavante’s estimates of its purchase requirements and they shall not be
binding upon Zavante; however, Fisiopharma shall, at minimum, supply the amounts
specified in Section 4.3.

 

4.2                               After the Finished Drug Product has received
approval for marketing from a Regulatory Agency and has been made generally
commercially available (hereinafter “Commercial Launch”), Fisiopharma shall,
within [**] after Zavante has provided its [**] forecast, notify Zavante in
writing of any prospective problems it might have with respect to supplying
Zavante’s forecasted order quantities.  Upon receipt of such notice, the Parties
shall promptly discuss the inability to supply the amounts forecasted by Zavante
and work in good faith to agree upon revised forecast amounts.  Failing
agreement, Zavante’s last submitted forecast shall be deemed to be the new [**]
forecast.

 

4.3                               Zavante shall place firm Purchase Orders for
Bulk Drug Vials with Fisiopharma at least [**] prior to requested delivery date,
except for the Purchase Orders for the [**] after receipt of NDA Approval for
the Bulk Drug Vials, which may be submitted only [**], respectively, prior to
the requested delivery dates.  Subject to such lead-time requirements,
Fisiopharma shall deliver to Zavante’s designated facility during any given
month, pursuant to Purchase Orders provided under Section 3.4, the amount
specified in the Purchase Order therefor, which amount may be up to the greater
of (a) the amount specified in the most recent forecast for such month or
(b) [**] percent ([**]%) of Zavante’s average monthly purchases for the previous
[**] (the “Supply Commitment”), depending in the agreed batch size.  In
addition, Fisiopharma shall use its best efforts to deliver any and all ordered
amounts in excess of the Supply Commitment.

 

4.4                               Zavante shall provide to Fisiopharma Purchase
Orders for Bulk Drug Vials within the lead times set forth in Section 4.3 of
this Agreement.  Within [**] after the date that a Purchase Order is submitted
(the “Order

 

4

--------------------------------------------------------------------------------



 

Date”), Fisiopharma shall acknowledge receipt of Zavante’s Purchase Order and
confirm that the amounts of Bulk Drug Vials ordered in the Purchase Order,
subject to Section 4.3, will be timely supplied.

 

4.5                               Fisiopharma agrees to maintain at the Facility
a rolling [**] safety stock of all materials and components required to be used
for the manufacture of the Bulk Drug Vials based on the [**] rolling forecast.  
Fisiopharma will promptly notify Zavante if Fisiopharma’s manufacturing capacity
at the Facility will be insufficient to fill a Purchase Order submitted by
Zavante.  Such notice will include the expected duration of the shortage and its
impact on the supply of Bulk Drug Vials to Zavante.  Such notification shall not
operate to relieve Fisiopharma of their obligations to deliver the ordered
amounts of Bulk Drug Vials or affect Zavante’s right to pursue any remedies that
may be available to it.  Fisiopharma will use its best efforts to mitigate the
impact on Zavante of shortages or other constrained capacity.  The obligations
of Fisiopharma to maintain the safety stock specified herein shall commence as
of the Commercial Launch.

 

4.6                               Zavante shall provide Fisiopharma a Long-Range
Outlook of Zavante’s requirements for Bulk Drug Vials within [**] after filing
the NDA with the FDA (“Long-Range Outlook”). The Long-Range Outlook shall be for
[**] and Zavante shall update the Long-Ranch Outlook every [**] during the term
of this Agreement. The initial Long-Range Outlook will be used by the Parties to
mutually agree upon the appropriate manufacturing capacity to be reserved for
production of Bulk Drug Vials for Zavante at the Facility. At each update of the
Long-Range Outlook, the Parties will review the capacity reserve and may need to
mutually agree upon one or more capacity plans to expand the manufacturing
capacity for Bulk Drug Vials for Zavante (“Capacity Increase Plan”). The
Capacity Increase Plan will identify in detail the scope of the activities to be
performed with appropriate capacity triggers to ensure uninterrupted supply of
Bulk Drug Vials. The Capacity Increase Plan must include all necessary Facility,
process and infrastructure investments and corresponding changes in the Bulk
Drug Vial pricing once additional capacity is online and supplying Bulk Drug
Vials to Zavante. All Long-Range Outlooks are for planning purposes only and
shall not be binding on any Party.

 

5.                                      Order; Delivery

 

5.1                               Each Purchase Order for Bulk Drug Vials shall
specify the quantity of Bulk Drug Vials ordered and the required delivery date
and destination, consistent with the terms of this Agreement.  Such delivery
dates are “on dock” at Zavante’s designated facility for such delivery. 
Deliveries must be made on normal business days of the designated facility
unless otherwise coordinated.

 

5.2                               Delivery of Product shall be EXW (Incoterms
2010) the Facility. Fisiopharma shall arrange for shipping of the Bulk Drug
Vials, with a carrier designated by Zavante, in the manner customarily arranged
for its own products from the point of manufacture to the destination specified
by Zavante.  Fisiopharma shall promptly notify Zavante of the expected delivery
date of each order to enable receipt to be coordinated.  Fisiopharma shall
arrange for export clearances and loading at the port of departure. Expenses for
special packaging, export or customs agents, shall be included in Fisiopharma’s
invoice and paid by Zavante.  Zavante shall arrange for insurance from the
Facility to the ultimate destination and import customs clearances at the
destination country.  Zavante shall be responsible for all loading charges,
freight, insurance, import customs clearances, export, special packaging, and
other shipping expenses from the Facility to the ultimate destination. Title to
the Bulk Drug Vials and risk of loss, delay or damage in transit for Bulk Drug
Vials purchased by Zavante shall pass to Zavante when a shipment of the Product
is placed at the disposal of Zavante’s carrier at the Facility.

 

5.3                               Each shipment of Bulk Drug Vials shall include
certificates of analysis and compliance, which include, without limitation, a
statement of compliance with cGMP, and such other documentation and information
as may be necessary or desirable for complying with import, export and customs
laws, regulations and requirements as applicable.

 

5

--------------------------------------------------------------------------------



 

6.                                      Purchase Commitment; Price; Payment

 

6.1                               Subject to Section 6.3, Zavante agrees to
purchase from Fisiopharma the quantity of Bulk Drug Vials required to
manufacture a minimum of [**] percent ([**]%) of the annual Finished Drug
Product intended by Zavante for commercial sale in the Territory during the term
of this Agreement (the “Purchase Commitment”).  From time to time during the
Term, Zavante will consider increasing the Purchase Commitment based upon
Fisiopharma’s on-time delivery performance and manufacturing capacity for the
Bulk Drug Vials.  Notwithstanding the foregoing, (a) Zavante shall be entitled
to take such steps as are necessary to qualify one or more alternative Bulk Drug
Vials suppliers at any time during the term of this Agreement; and (b) Zavante
shall be relieved of such Purchase Commitment in the event that Fisiopharma is
unwilling or unable to manufacture and deliver the Purchase Commitment to
Zavante.

 

6.2                               The price for the Bulk Drug Vials purchased by
Zavante hereunder is set forth in Schedule C (the “Price”).

 

6.3                               Zavante shall have no obligation to comply
with its Purchase Commitment in the event of breach by Fisiopharma of any of the
terms set forth herein which breach is not cured within the period set forth in
Section 11.2.  In the event the Purchase Commitment terminates pursuant to this
Section 6.3, Fisiopharma shall be obligated to continue to perform under the
terms of this Agreement.

 

6.4                               Fisiopharma shall issue its invoice to Zavante
at the time of shipment. Each invoice shall set forth, in Euros, the applicable
Price for the shipment properly determined in accordance with the provisions of
this Agreement. Payment of the invoice by Zavante shall be within [**] following
receipt of each such invoice.  Payment shall be subject to the inspection and
acceptance procedures set forth in Section 7.  Zavante may withhold payment of
that portion of any invoice that it disputes in good faith pending resolution of
such dispute.  All invoices and payments shall be in Euros.

 

7.                                      Inspection of Shipments

 

7.1                               Zavante shall visually inspect or have
visually inspected the Bulk Drug Vials delivered hereunder for obvious damage
and/or shortage (collectively, “Obvious Damage”) immediately upon receipt and
shall provide Fisiopharma with written notice of any such Obvious Damage within
[**] after receipt.  Zavante shall be deemed to have accepted any shipment of
Bulk Drug Vials but only with respect to Obvious Damage, unless Fisiopharma
receives the written notice required within the [**] time period specified
above.  At its discretion, Zavante may also test, or have tested, any lot of
Bulk Drug Vials supplied to Zavante.

 

7.2                               Promptly after discovery, Zavante may provide
Fisiopharma with written notice of any non-obvious damage, including
adulteration of the Bulk Drug Vials, failure to meet Specifications, or other
latent damage (collectively, “Non-Obvious Damage”).  Obvious Damage and
Non-Obvious Damage shall hereinafter be collectively referred to as “Damage.”

 

7.3                               Zavante may reject any portion of any shipment
of Bulk Drug Vials which contains any Damage by providing written notice to
Fisiopharma of its rejection.  Zavante agrees to provide Fisiopharma’s Quality
Control Department with documentation of Damage to confirm the existence thereof
in connection with any notice of rejection.

 

7.4                               If Fisiopharma and Zavante disagree as to the
existence of Damage, then they will diligently and in good faith repeat the
analyses of samples from the shipment in question and implement suitable
controls to determine the source of the discrepancy in results and the cause of
any detected Damage, applying all objective and sound principles of scientific
investigation.  If, after such repeated analyses, Fisiopharma and Zavante
continue to disagree,

 

6

--------------------------------------------------------------------------------



 

they will then submit representative samples of the shipment to a mutually
acceptable independent testing lab and the results of said lab shall be binding
on Fisiopharma and Zavante.  The costs associated with such submission shall be
borne by the Party against which the lab decided.

 

7.5                               Provided Zavante provides notice of the Damage
claimed within [**] of receipt of the allegedly Damaged Bulk Drug Vials in the
case of Obvious Damage and promptly following the date on which Zavante becomes
aware of the allegedly Damaged Bulk Drug Vials in the case of Non-Obvious
Damage, whether or not Fisiopharma accepts Zavante’s basis for rejection,
promptly on receipt of a notice of rejection and/or shortage, Fisiopharma shall,
at Zavante’s request, reimburse Zavante for the cost of the API Mixture used to
manufacture such Damaged Bulk Drug Vials and (a) at no additional cost to
Zavante, deliver to Zavante quantities of replacement Bulk Drug Vials equal to
the rejected or short quantities as soon as reasonably practicable thereafter,
and in no event more than [**] after such notice is given; or (b) refund the
invoice price for the Damaged Bulk Drug Vials.  Fisiopharma will use expedited
means of transport, if so requested by Zavante, at Zavante’s expense unless the
Bulk Drug Vials being replaced are determined to have been Damaged.  Any return
of Damaged Bulk Drug Vials to Fisiopharma shall be at Fisiopharma’s expense.

 

8.                                      Confidentiality and Intellectual
Property Rights

 

8.1                               Confidentiality.  During the term of this
Agreement and for a period of [**] following termination of this Agreement,
Fisiopharma agrees not to publish, disclose or use for any purpose other than
its performance hereunder, any Zavante Intellectual Property (as such term is
defined in Section 8.2), or any information which is designated by Zavante as
proprietary or confidential, including any and all technical information related
to the API, the API Mixture or the Bulk Drug Vials (collectively, the
“Products”), and any know-how associated therewith, whether or not identified or
labeled as confidential information (“Confidential Information”), including,
without limitation, information stored on audio or video tapes and disks, or
information or knowledge visually acquired by or generated by Fisiopharma
personnel in the form of written notes and memoranda memorializing information
or knowledge acquired visually, aurally or orally in the course of its
performance hereunder. Fisiopharma shall limit disclosure of Confidential
Information to only those of its officers and employees who are directly
concerned with the performance of this Agreement, on a need-to-know basis. 
Fisiopharma shall advise such officers or employees, upon disclosure of any
Confidential Information to them, of the confidential nature of the Confidential
Information and the terms and conditions of this Section 8.1, and shall use all
reasonable safeguards to prevent unauthorized disclosure of the Confidential
Information by such officers and employees.

 

The Parties agree that the following shall not be considered Confidential
Information subject to this Agreement: (a) information that is in the public
domain by publication or otherwise, provided that such publication is not in
violation of this Agreement; (b) information that Fisiopharma can establish in
writing was in its possession prior to the time of disclosure by Zavante and was
not acquired, directly or indirectly, from Zavante; (c) information that
Fisiopharma lawfully receives from a third party; provided, however, that such
third party was not obligated to hold such information in confidence;
(d) information that, prior to the Zavante’s disclosure thereof, was
independently developed by Fisiopharma without reference to any Confidential
Information as established by appropriate documentation; and (e) information
that Fisiopharma is compelled to disclose by a court, administrative agency, or
other tribunal; provided however, that in such case Fisiopharma shall
immediately give as much advance written notice as feasible to Zavante to enable
Zavante to exercise its legal rights to prevent and/or limit such disclosure. 
In any event, Fisiopharma shall disclose only that portion of the Confidential
Information that, in the opinion of Fisiopharma’s legal counsel, is legally
required to be disclosed and will exercise its best efforts to ensure that any
such information so disclosed will be accorded confidential treatment by said
court, administrative agency or tribunal.

 

All Confidential Information shall remain the property of Zavante.  Upon the
termination of this Agreement, or at any time upon the request of Zavante,
Fisiopharma shall immediately return or destroy any Confidential

 

7

--------------------------------------------------------------------------------



 

Information in Fisiopharma’s possession, custody or control, except that
Fisiopharma may keep one (1) physical copy for archival purposes.  Confidential
Information in digital form may be retained for archival and/or regulatory
purposes only if stored in a way that restricts access to persons with a
legitimate need to know and commercially reasonable efforts are used to prevent
additional copies from being made.  Zavante’s failure to request the return of
Confidential Information shall not relieve Fisiopharma of its confidentiality
obligations under this Agreement.

 

Fisiopharma acknowledges and expressly agrees that the remedy at law for any
breach by it of the terms of this Section 8.1 shall be inadequate and that the
full amount of damages which would result from such breach are not readily
susceptible to being measured in monetary terms.  Accordingly, in the event of a
breach or threatened breach by Fisiopharma of this Section 8.1, Zavante shall be
entitled to immediate injunctive relief prohibiting any such breach and
requiring the immediate return of all Confidential Information. The remedies set
forth in this Section 8.1 shall be in addition to any other remedies available
for any such breach or threatened breach, including the recovery of damages from
Fisiopharma. The terms and conditions of this Agreement, but not the fact of its
existence, shall constitute Confidential Information of Zavante.

 

8.2                               Intellectual Property.

 

(a)                                 For the purposes of this Agreement, “Zavante
Intellectual Property” shall refer to (i) all inventions, discoveries, know-how,
information, data, writings, and other intellectual property, in any form
whatsoever, both tangible and intangible, developed by or on behalf of
Fisiopharma, Zavante or Zavante’s licensor for the Products, in the course of
performance under this Agreement that relate, directly or indirectly, to any of
the Products (each, an “Product Development”); and (ii) all trademarks, service
marks, trade names, domain names, trade dress, logos, patents, patent
applications, inventions, discoveries, technology, know-how, trade secrets,
data, registered and unregistered design rights, copyrights, author rights,
database and sui-generis rights and all other similar rights in any part of the
world including, where such rights are obtained or enhanced by registration, any
registration of such rights and applications, and rights to apply for such
registrations, owned by or licensed to Zavante prior to the Effective Date. All
Zavante Intellectual Property is and shall remain the property of Zavante. 
Zavante hereby grants to Fisiopharma, a non-exclusive, non-transferable, and
without any right to sublicense, license to use, exploit, reproduce and
distribute any Zavante Intellectual Property solely to the extent necessary to
perform Fisiopharma’s obligations to manufacture the Bulk Drug Vials for Zavante
hereunder, and solely during the Term of this Agreement. Fisiopharma shall
acquire no other right, title or interest in the Zavante Intellectual Property
as a result of its performance hereunder, and for no other purpose.

 

(b)                                 In the event that Zavante decides to file
one or more patent applications (or file any other exclusive rights, or
otherwise constitute as exclusive rights) covering, partially or totally, any
Product Development, Fisiopharma shall, at Zavante’s request and expense, assist
Zavante in the preparation and prosecution of such patent application(s) and
shall execute all documents deemed necessary by Zavante for the filing thereof.

 

(c)                                  In no circumstance without the written
permission of Zavante shall Fisiopharma be entitled to reverse engineer the API,
the API Mixture or the Bulk Drug Vials to circumvent any Zavante Intellectual
Property or Confidential Information.

 

9.                                      Representations and Warranties

 

9.1                               Fisiopharma hereby represents, warrants and
covenants as follows:

 

9.1.1                     At all times during the term of this Agreement,
Fisiopharma’s facilities shall remain in compliance with, and the Bulk Drug
Vials shall be manufactured and delivered in compliance with, all Applicable
Laws, including but not limited to, the provisions of the Federal Food, Drug and
Cosmetic Act, as amended from time to time (the “Act”); cGMP, including the
FDA’s Guidance for Industry, Manufacturing, Processing or Holding

 

8

--------------------------------------------------------------------------------



 

Active Pharmaceutical Ingredients, March 1998, and any updates thereto; FDA’s
regulations for drug establishment registration; the Specifications; the other
rules and regulations promulgated under the Act relating to the manufacture of
pharmaceutical products; and equivalent laws, regulations and standards
promulgated by Regulatory Agencies in all jurisdictions for which Zavante has
given notice to Fisiopharma (collectively, the “Applicable Laws”).

 

9.1.2                     No Bulk Drug Vials constituting or being a part of any
shipment to Zavante shall at the time of any such shipment be adulterated within
the meaning of the Act, or the rules and regulations promulgated thereunder, as
such law, rule or regulation is constituted and in effect at the time of any
such shipment.

 

9.1.3                     All Bulk Drug Vials supplied to Zavante hereunder:
(a) shall comply with the Specifications; (b) shall have been manufactured,
stored and shipped in accordance with the Specifications, applicable approvals
from Regulatory Agencies and all Applicable Laws; (c) may be introduced into
public commerce consistent with the intended use for Bulk Drug Vials pursuant to
Applicable Laws; and (d) will have, at the time of shipment, a remaining shelf
life of not less than the then-current, registered shelf life for the Bulk Drug
Vials less [**]. As an example, if the registered shelf life is [**], Zavante
will only be required to accept product with [**] of remaining shelf life.
Exceptions to the shelf life requirements set forth in this Section 9.1.3 will
be discussed in a good faith by the Parties.

 

9.1.4                     All necessary licenses, permits or approvals required
by Applicable Laws in connection with the manufacture, storage, and shipment of
Bulk Drug Vials, including without limitation permits related to manufacturing
facilities shall be obtained and maintained.

 

9.1.5                     Fisiopharma will: (a) respond fully and accurately to
all inquiries directed to it by the FDA or any other Regulatory Agency that may
impact the quality or timely delivery of Bulk Drug Vials and promptly notify
Zavante of same; (b) assist Zavante in responding to inquiries directed to
Zavante by the FDA or other Regulatory Agencies; and (c) provide the FDA or
other Regulatory Agencies with such information and data as is requested by the
FDA or other Regulatory Agencies with respect to the manufacture, use, route of
synthesis and testing of the Bulk Drug Vials.

 

9.1.6                     The Facility is in full compliance with cGMP.

 

9.1.7                     Fisiopharma has disclosed to Zavante all warning
letters or similar notices relating to its manufacturing facilities or import
alerts (including FDA Form 483’s), if any, for products manufactured in its
facilities issued during the last [**] and Fisiopharma will during the term
disclose in timely fashion all such letters, alerts and notices.

 

9.1.8                     Fisiopharma has, and shall maintain, sufficient
facilities, personnel and resources to meet its obligations to supply Bulk Drug
Vials under this Agreement.

 

9.1.9                     Fisiopharma is not aware of any claim by a third party
that Fisiopharma’s process for manufacturing the Bulk Drug Vials supplied
hereunder would infringe, misappropriate or violate any patent, trade secret or
other intellectual property right of such third party.

 

9.1.10              Fisiopharma does not employ, engage or otherwise use any
child or forced labor in any form, and will comply with all Applicable Laws
regarding employee compensation, employment rights, health and safety conditions
and environmental protection.

 

9.2                               Zavante hereby represents, warrants and
covenants that, to Zavante’s knowledge (after reasonable inquiry and
investigation), the Bulk Drug Vials will not infringe, misappropriate or violate
any third party patent, trade secret or other intellectual property right in
effect during the term of this Agreement in the United States or

 

9

--------------------------------------------------------------------------------



 

Canada (provided, that Zavante’s representation does not extend to any
infringement, misappropriation or violation that arises out of or relates to
Fisiopharma’s process for manufacturing the Bulk Drug Vials).

 

9.3                               Each Party represents and warrants that all
corporate action on its part and on the part of each of its officers and
directors necessary for the authorization, execution and delivery of this
Agreement has been taken, it has the full right and authority to enter into this
Agreement and perform its obligations hereunder and that it is not aware of any
obligations owed to third parties that would conflict with its ability to
perform its obligations hereunder.

 

9.4                               If requested in writing by Zavante,
Fisiopharma shall permit Zavante or its authorized representatives to inspect
Fisiopharma’s facilities and records and be given access to Fisiopharma’s
personnel (at reasonable times, upon reasonable advance notice and in the
company of an Fisiopharma representative, as the case may be, during normal
business hours), to the extent Zavante deems reasonably necessary to enable
Zavante to verify compliance by Fisiopharma with its obligations under this
Agreement and to verify compliance with any Applicable Laws.

 

9.5                               Zavante shall provide Fisiopharma copies of
product complaints, or notices or inquiries from the FDA or other Regulatory
Agencies, which raise issues with respect to the manufacture or product quality
of the Bulk Drug Vials provided by Fisiopharma to Zavante.  Fisiopharma shall
fully and appropriately investigate such matters and provide Zavante with a
report of its investigation.  In the event that Fisiopharma receives any
complaint, claims or adverse reaction reports regarding Finished Drug Product or
Bulk Drug Vials, including notices from the FDA regarding any alleged regulatory
non-compliance of Finished Drug Product, Fisiopharma shall promptly and not more
than [**] after receipt, provide to Zavante all information contained in the
complaint, report or notice and such additional information regarding Finished
Drug Product as Zavante may reasonably request.  Fisiopharma shall comply, at a
minimum, with FDA requirements for complaint handling with respect to such
complaints, claims or adverse reaction reports.

 

9.6                               Zavante and Fisiopharma each further
represents and warrants that it shall comply with all Applicable Laws in the
performance of its obligations hereunder.

 

9.9                               Fisiopharma shall promptly notify Zavante of
any problems or unusual production situations that have, or are reasonably
likely to have, an adverse effect on Fisiopharma’s ability to perform its
obligations hereunder or to deliver the Bulk Drug Vials to Zavante in a timely
manner.  In addition, Fisiopharma shall notify and, if applicable, provide
copies of any notices or communications to, Zavante of any FDA or other
governmental agency inspection, investigation or other inquiry or communication
relating to the manufacture of the Bulk Drug Vials or to any facility at which
the Bulk Drug Vials is manufactured, including, but not limited to, any FDA
FORM 483 or warning letter, promptly and not more than [**] after Fisiopharma
becomes aware of such inspection, investigation or other inquiry or
communication and shall promptly thereafter provide to Zavante a written summary
of all findings and corrective actions taken or planned by Fisiopharma,
including any written responses from Fisiopharma to the FDA or other
governmental agency.  Such notices shall not operate to relieve Fisiopharma of
their obligations to deliver the ordered amounts of Bulk Drug Vials or affect
Zavante’s right to pursue any remedies that might be available to it.

 

9.10                        Fisiopharma each covenants that it will not in the
performance of its obligations under this Agreement use the services of any
person debarred or suspended under 21 U.S.C. § 335(a) or (b).  Fisiopharma each
represents that it does not currently have, and covenants that it will not hire,
as an officer or an employee, any person who has been convicted of a felony
under the laws of the United States for conduct relating to the regulation of
any drug product under the Act.

 

10

--------------------------------------------------------------------------------



 

9.11                        Each Party shall maintain insurance as follows:

 

9.11.1              Fisiopharma shall maintain commercial general liability
insurance and product liability insurance with a minimum limit per occurrence or
accident of €[**] and an annual aggregate limit of €[**] for the term of this
Agreement and for [**] thereafter.  Upon request, Fisiopharma shall € provide
Zavante with copies of insurance certificates reflecting the above.

 

9.11.2              Zavante shall maintain commercial general liability
insurance with a minimum limit per occurrence or accident of $[**] and an annual
aggregate limit of $[**] and product liability insurance with a minimum limit
per occurrence or accident of $[**] and an annual aggregate limit of $[**] for
the term of this Agreement and for [**] thereafter.  Notwithstanding the
foregoing, Zavante shall increase its insurance coverage as reasonably prudent
in connection with the Commercial Launch.  Upon request, Zavante will provide to
Fisiopharma copies of insurance certificates reflecting the above.

 

9.1                               Fisiopharma shall immediately notify Zavante
of any information of the following kind about Bulk Drug Vials provided to
Zavante:

 

9.12.1              information indicating that shipped product has not been
manufactured or supplied in accordance with the Specifications, cGMP, this
Agreement or in compliance with Applicable Laws; and

 

9.12.2              information concerning any bacteriological contamination, or
any significant chemical, physical or other changes or deterioration in the API
Mixture, the shipped Bulk Drug Vials, or the failure of one or more shipped lots
of Bulk Drug Vials to meet Specifications, including stability parameters.

 

10.                               Quality and Regulatory Matters.

 

10.1                        Quality Agreement. Within [**] following the
execution of this Agreement, but before production of Registration Lots (as such
term is defined in Schedule A) the Parties shall in good faith negotiate and
execute a Quality Agreement concerning the Bulk Drug Vials (the “Quality
Agreement”). Upon execution and delivery of the Quality Agreement by both
Zavante and Fisiopharma, the Quality Agreement shall automatically become part
of this Agreement, and any breach of the Quality Agreement shall be deemed a
breach of this Agreement.

 

10.1.1              The terms contained in the Quality Agreement are intended to
complement the terms of this Agreement, and they shall be interpreted as
complementary to the extent possible. In the event of a conflict between the
terms of the Quality Agreement and the terms of this Agreement, the terms of the
Quality Agreement shall control with respect to quality control and quality
assurance matters related to the Bulk Drug Vials (including, without limitation,
manufacturing, testing, storage, release, change management and validation
activities), and this Agreement shall control with respect to all other matters.
The inclusion of a particular term or level of detail in the Quality Agreement
where such term or level of detail is absent from this Agreement shall not be
deemed to constitute a conflict between the two agreements.  Only where
competing terms in the two agreements conflict in terms of the principal focus
of an express prescription or prohibition in the agreements shall a conflict
between the two agreements be deemed to exist.

 

10.2                        Recalls. Fisiopharma and Zavante will each maintain
records necessary to permit voluntary and involuntary recalls or other related
actions of Finished Drug Product delivered by Zavante to its customers
(collectively, “Recalls”). Each Party will promptly notify the other by
telephone (to be confirmed in writing) of any information which might affect the
marketability, safety or effectiveness of the Finished Drug Product or which
might result in the Recall or seizure of the Finished Drug Product. Upon
receiving this notice or upon this discovery, Fisiopharma will stop making any
further shipments of any Bulk Drug Vials in its possession or control until a
decision has been made whether a Recall or some other corrective action is
necessary. Zavante will have the

 

11

--------------------------------------------------------------------------------



 

responsibility for handling customer returns of the Finished Drug Product, and
Fisiopharma will give Zavante any assistance that Zavante may reasonably require
to handle any such returns.

 

10.2.1              The decision to initiate a Recall or to take some other
corrective action, if any, will be made and implemented by Zavante.  As used
herein, the term, “Recall” will include any action (i) by Zavante to recover
title to or possession of quantities of the Finished Drug Product sold or
shipped to third parties (including, without limitation, the voluntary
withdrawal of Finished Drug Product from the market); or (ii) by any regulatory
authorities to detain or destroy any of the Finished Drug Product. Recall will
also include any action by either Party to refrain from selling or shipping
quantities of the Finished Drug Product to third parties which would have been
subject to a Recall if sold or shipped.

 

10.2.2              lf (i) any Regulatory Agency issues a directive, order or,
following the issuance of a safety warning or alert about the Finished Drug
Product, a written request that any Finished Drug Product should be Recalled,
(ii) a court of competent jurisdiction orders a Recall, or (iii) Zavante
determines that any Finished Drug Product should be Recalled or that a “Dear
Doctor” letter is required relating the restrictions on the use of any Finished
Drug Product, Fisiopharma will co-operate as reasonably required by Zavante,
having regard to all Applicable Laws.

 

10.3                        Fisiopharma will permit Zavante or its
representative to monitor and inspect, as reasonably needed, that portion of the
Facility where the Bulk Drug Vials is manufactured, packaged or stored and
review such related documents as is reasonably necessary for the purpose of
assessing Fisiopharma’s compliance with the cGMP, the Specifications, applicable
manufacturing procedures, Applicable Laws and this Agreement.  Zavante will have
the right to have an employee or representative present at the Facility during
the preparation for the manufacture of the Bulk Drug Vials, and such employee or
representative will be free to examine all aspects of such manufacturing
operations and comment thereon to Fisiopharma.  Any Zavante employee or
representative present at the Fisiopharma Facility will adhere to all applicable
Fisiopharma policies, safety and security procedures.

 

10.4                        Healthcare Provider or Patient Inquiries. Zavante
will have the sole responsibility for responding to questions and complaints
from its customers. Questions or complaints received by Fisiopharma from
Zavante’s customers, healthcare providers or patients will be promptly referred
to Zavante. Fisiopharma will co-operate as reasonably required to allow Zavante
to determine the cause of and resolve any questions and complaints. This
assistance will include follow-up investigations, including testing. In
addition, Fisiopharma will give Zavante all mutually agreed upon information
that will enable Zavante to respond properly to questions or complaints about
the Finished Drug Product and Bulk Drug Vials as set forth in the Quality
Agreement.

 

10.5                        Reports.  Fisiopharma will supply on an annual basis
all data regarding the Bulk Drug Vials in its control, including release test
results, complaint lest results, and all investigations (in manufacturing,
testing, and storage), that Zavante  reasonably  requires  in order to 
complete  any  filing  under  any  applicable  regulatory  regime, including any
Annual Report that Zavante is required to file with the FDA.  At the
Fisiopharma’s request, Zavante will provide a copy of the Annual Product Review
Report to Fisiopharma.

 

10.6                        Regulatory Filings.

 

10.6.1              Zavante will have the sole responsibility for filing and
compiling all documents with all Regulatory Authorities and taking any other
actions that may be required for the receipt and/or maintenance of Regulatory
Authority approval for the commercial manufacture of the Finished Drug Product.
Fisiopharma will assist Zavante, to the extent consistent with Fisiopharma’s
obligations under this Agreement, to obtain Regulatory Authority approval for
the commercial manufacture of all Bulk Drug Vials as quickly as reasonably
possible. At least [**] prior to filing any documents with any Regulatory
Authority that incorporate data generated by Fisiopharma, Zavante will give
Fisiopharma a copy of the documents incorporating this data to give Fisiopharma

 

12

--------------------------------------------------------------------------------



 

the opportunity to verify the accuracy and regulatory validity of those
documents as they relate to Fisiopharma generated data. At least [**] prior to
filing with any Regulatory Authority any documentation which is or is equivalent
to the FDA’s Chemistry and Manufacturing Controls (all such documentation herein
referred to as “CMC”) related to any Marketing Authorization, such as an NDA,
Zavante will give Fisiopharma a copy of the CMC as well as all supporting
documents which have been relied upon to prepare the CMC. This disclosure will
permit Fisiopharma to verify that the CMC accurately describes the work that
Fisiopharma has performed and the manufacturing processes that Fisiopharma will
perform under this Agreement. Zavante will give Fisiopharma copies of all FDA
filings at the time of submission which contain CMC information regarding the
Product.

 

11.                               Indemnification

 

11.1                        Zavante hereby agrees to and shall defend,
indemnify, and hold harmless Fisiopharma, their affiliates and each of their
respective employees, officers, directors and agents (the “Supplier
Indemnitees”), from, against, and in respect of, any and all losses, judgments,
damages, liabilities, suits, actions, expenses (including reasonable attorney’s
fees), and proceedings arising from any claims of any third party to the extent
resulting from:

 

11.1.1              any misrepresentation, breach of warranty, or the
non-fulfillment of any obligation, covenant, or duty on the part of Zavante
under this Agreement;

 

11.1.2              any claim, complaint, suit, proceeding or cause of action
against any of the Supplier Indemnitees alleging physical injury or death,
brought by or on behalf of an injured party, or loss of service or consortium or
a similar such claim, complaint, suit, proceeding or cause of action brought by
a spouse, relative or companion of an injured party due to such physical injury
or death, and in each case arising out of the Finished Drug Product manufactured
from the Bulk Drug Vials, except to the extent resulting from (i) any
misrepresentation, breach of warranty, or the non-fulfillment of any obligation,
covenant, or duty on the part of Fisiopharma under this Agreement, (ii) any
negligence or willful misconduct of the Supplier Indemnitees in performing this
Agreement, or (iii) any claim subject to Fisiopharma’s indemnification
obligations under Section 11.2;

 

11.1.3              any negligence or willful misconduct of Zavante, its
employees, officers and directors in performing this Agreement; and

 

11.1.4  any claim of patent infringement relating to the Bulk Drug Vials or the
process for manufacturing Bulk Drug Vials (excluding any claim of patent
infringement arising out of or relating to the Bulk Drug Vials or the process
for manufacturing the Bulk Drug Vials), which claim, if true, would be in
contravention of the representations, warranties and covenants of Zavante
hereunder.

 

11.2                        Fisiopharma hereby agrees to and shall defend,
indemnify, and hold harmless Zavante, its affiliates and each of their
respective employees, officers, directors and agents (the “Zavante
Indemnitees”), from, against, and in respect of, any and all losses, judgments,
damages, liabilities, suits, actions, expenses (including reasonable attorney’s
fees), and proceedings arising from any claims of any third party to the extent
resulting from:

 

11.2.1              any misrepresentation, breach of warranty, or the
nonfulfillment of any obligation, covenant, or duty on the part of Fisiopharma
under this Agreement;

 

11.2.2              any claim, complaint, suit proceeding or cause of action
against any of the Zavante Indemnitees alleging physical injury or death,
brought by or on behalf of an injured party, or loss of service or consortium or
a similar such claim, complaint, suit, proceeding or cause of action brought by
a spouse, relative or companion of an injured party due to such physical injury
or death, and in each case arising out of the Bulk Drug Vials supplied by
Fisiopharma to Zavante, except to the extent resulting from (i) any
misrepresentation, breach of warranty, or the non-fulfillment of any obligation,
covenant, or duty on the part of Zavante under this Agreement,

 

13

--------------------------------------------------------------------------------



 

(ii) any negligence or willful misconduct of the Zavante Indemnitees in
performing this Agreement, or (iii) any claim subject to Zavante’s
indemnification obligations under Section 11.1;

 

11.2.3              any negligence or willful misconduct of Fisiopharma or their
respective employees, officers or directors in manufacturing the Bulk Drug Vials
or performing any other obligations under this Agreement; and

 

11.2.4              any claim of patent infringement relating to the Bulk Drug
Vials supplied to Zavante or the process for manufacturing the Bulk Drug Vials
supplied to Zavante which claim, if true, would be in contravention of the
representations, warranties and covenants of Fisiopharma hereunder.

 

11.3                        The indemnification obligations set forth in
Sections 11.1 and 11.2 are subject to the following:  (a) the indemnifying Party
must be notified by or on behalf of the indemnified Party in writing promptly
after a claim is made, a suit is filed, or an action or investigation is
initiated (each, a “Proceeding”) against the indemnified Party, unless such
delay does not materially prejudice the indemnifying Party; (b) subject to the
provisions set forth in this Section 11.3, the indemnifying Party shall be
permitted to defend, control, conduct and prosecute, in the indemnifying Party’s
sole discretion and by counsel of the indemnifying Party’s choosing, the defense
of such Proceeding brought against the indemnified Party; (c) the indemnifying
Party shall have the right in its sole discretion to settle, compromise or
otherwise terminate the Proceeding solely upon the payment of money; provided,
that, there is no finding or admission of any violation by any indemnified Party
of (i) any law, rule or regulation, or (ii) the rights of any person; and
provided, further, that, no such settlement shall prohibit any indemnified Party
from importing the Bulk Drug Vials into the United States and Canada or making,
using or selling products in the United States and Canada made from such Bulk
Drug Vials; (d) the indemnified Party shall refrain from settling (or
endeavoring to settle, or entering into settlement negotiations with respect to)
any such Proceeding without the indemnifying Party’s prior written consent;
(e) except as may otherwise be required by law, the indemnified Party shall not
compromise the position of the indemnifying Party by admission, statements,
disclosure or conduct (collectively, “Disclosure”) in a way that could prejudice
the defense, control, conduct or prosecution of said cause of action (it being
understood that no indemnified Party shall be deemed to have violated this
provision so long as such Party has acted in good faith to fulfill its
obligations under this provision); and (f) the indemnified Party shall cooperate
with the indemnifying Party in the defense, conduct, prosecution or termination
of the Proceeding, including the furnishing of information and the assistance
from employees of the indemnified Party at the indemnifying Party’s reasonable
request and expense.  With respect to clause (e) above, the indemnified Party
will provide the indemnifying Party with prompt written notice in advance of any
such Disclosure being made to permit the indemnifying Party to seek an
appropriate protective order, restriction on response or withdrawal of the
request for Disclosure.  If, however, any such request for relief by the
indemnifying Party is denied or is otherwise unavailable, the relevant
indemnified Party may make the Disclosure without any liability to the
indemnifying Party.  The indemnified Party may, at its option and expense,
participate in the indemnifying Party’s defense with counsel of its own
choosing, and if the indemnified Party so participates, the Parties shall
cooperate with one another in such defense in a commercially reasonable fashion.

 

Notwithstanding any provision in this Agreement to the contrary, Zavante shall
at all times have the right to assume direction and control of the defense of
any claim alleging infringement, misappropriation or violation of any patent,
trade secret or other intellectual property right of any third party; provided,
that Zavante will provide Fisiopharma with a reasonable opportunity to review
and consult from time to time concerning the strategy and action plan (including
possibly pursuing one or more licenses as appropriate), and in such event
Fisiopharma shall cooperate and assist as requested in the defense of such claim
and if Zavante finds it necessary or desirable to join Fisiopharma or ACS, or
both, as parties, Fisiopharma shall execute all papers or perform such other
acts as may reasonably be required by Zavante.  Further, Fisiopharma shall
settle not consent to the entry of any judgment with respect to any such claim,
without Zavante’s prior written consent.

 

14

--------------------------------------------------------------------------------



 

11.4                        The indemnification rights provided for herein are
in addition to, and not in substitution for, any and all remedies available to a
Party under this Agreement or otherwise at law or in equity.  Notwithstanding
anything to the contrary in this Section 11, each Party may, and expressly
reserves the right to, seek judicial relief from any court of competent
jurisdiction in order to obtain an injunction or other equitable relief.

 

11.5                        IN NO EVENT SHALL ANY OF THE PARTIES HERETO BE
RESPONSIBLE OR LIABLE TO THE OTHER UNDER ANY PROVISION OF THIS AGREEMENT OR
UNDER ANY THEORY OF NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE
THEORY, FOR ANY CONSEQUENTIAL, INDIRECT, SPECIAL, OR EXEMPLARY DAMAGES OR LOST
PROFITS.  FOR THE PURPOSE OF CLARITY, NOTHING IN THIS SECTION IS INTENDED TO
LIMIT THE INDEMNIFICATION OBLIGATIONS OF ANY PARTY WITH RESPECT TO THE
CHARACTERIZATION OF ANY CLAIM BY A THIRD PARTY AS CONSEQUENTIAL, INDIRECT,
SPECIAL, OR EXEMPLARY DAMAGES OR LOST PROFITS.

 

12.                               Costs and Expenses of Recall

 

12.1                        Zavante shall have sole control and responsibility
for conducting all Recalls of units of any Finished Drug Product and Bulk Drug
Vials; provided, however, that Fisiopharma agrees to reimburse Zavante for all
of its reasonable costs and expenses incurred with respect to any Recalls
arising out of any of the causes set forth in Sections 11.2.1 through 11.2.4. 
This Section 12 is intended to augment and not limit the indemnification
provisions of Section 11 herein. The Quality Agreement shall include additional
procedures, including specific responsibilities of both Parties, regarding
Recalls of the Finished Drug Product and Bulk Drug Vials.

 

13.                               Term and Termination.

 

13.1                        This Agreement shall be effective for a period of
ten (10) calendar years from the Effective Date hereof (the “Initial Term”) and
shall be automatically renewed for additional one (1) calendar year terms unless
written notice of intent to terminate is provided by Zavante at least six
(6) months prior to the expiration of the Initial Term or any extension term.

 

13.2                        This Agreement may be terminated by (i) Zavante upon
[**] written notice to Fisiopharma, as the case may be, of a failure by
Fisiopharma to perform or observe any material covenant, condition or agreement
to be performed or observed by it under this Agreement, unless such breach has
been cured within the [**] notice period and (ii) Fisiopharma upon [**] written
notice to Zavante of a failure by Zavante to perform or observe any material
covenant, condition or agreement to be performed or observed by it under this
Agreement, unless such breach has been cured within the [**] notice period;
provided, however, that with respect to a failure to timely supply ordered
quantities of Bulk Drug Vials under this Agreement, Fisiopharma combined shall
have the right to cure such breach no more than once during the term of this
Agreement unless otherwise agreed by Zavante in writing.

 

13.3                        Zavante may terminate this Agreement effective
immediately upon written notice to Fisiopharma in the event that (a) Fisiopharma
dissolves, is declared insolvent or bankrupt by a court of competent
jurisdiction; (b) a voluntary or involuntary petition of bankruptcy is filed in
any court of competent jurisdiction by Fisiopharma; or (c) this Agreement is
assigned by Fisiopharma for the benefit of creditors.  Fisiopharma may terminate
this Agreement effective immediately upon written notice to Zavante in the event
that (x) Zavante dissolves, is declared insolvent or bankrupt by a court of
competent jurisdiction; (y) a voluntary or involuntary petition of bankruptcy is
filed in any court of competent jurisdiction by Zavante; or (z) this Agreement
is assigned by Zavante for the benefit of creditors.

 

13.4                        Zavante may terminate this Agreement upon thirty
(30) days’ prior written notice to Fisiopharma (or a shorter period required by
the agency with jurisdiction) in the event that any governmental agency takes
any action, or raises any objection, that prevents Zavante from importing,
exporting, purchasing or selling either the Bulk

 

15

--------------------------------------------------------------------------------



 

Drug Vials or the Bulk Drug Vials for a period reasonably anticipated to endure
for more than one hundred twenty (120) days.

 

13.5                        In the event of termination of this Agreement by
Zavante due to an uncured breach of this Agreement by Fisiopharma’s dissolution,
insolvency or bankruptcy pursuant to Section 13.3, Fisiopharma will supply Bulk
Drug Vials directly to Zavante, at Zavante’s election, under terms of an
agreement no less favorable to Zavante than the terms herein.

 

13.6                        Zavante may terminate this Agreement effective
immediately upon written notice to Fisiopharma should any legal proceeding be
instituted against Fisiopharma, which is reasonably likely to materially
adversely impact Fisiopharma’s ability to properly perform under this Agreement
or subject Zavante to any material risk of liability or loss.

 

13.7                        In the event of termination of this Agreement by
Zavante pursuant to Section 13.4, Zavante agrees to pay an amount equal to the
Price for up to [**] of safety stock then actually held by Fisiopharma pursuant
to Section 4.5 hereof (provided that Fisiopharma shall use best efforts to
mitigate the cost to Zavante of such safety stock by utilizing such safety stock
for other customers to the extent possible).

 

13.8                        The provisions of this Section 13 as to termination
shall not limit or restrict the rights of any Party to seek remedies or take
measures that may be otherwise available to it at law or equity in connection
with the enforcement and performance of obligations under this Agreement.

 

14.                               Notices

 

Any and all notices required to be given under this Agreement will be in writing
and effective upon receipt, sent by facsimile transmission, mailed postage
prepaid by first-class certified or registered mail, or sent by express courier
service, at the respective addresses, as follows:

 

If to Zavante, to:

Zavante Therapeutics, Inc.

 

11750 Sorrento Valley Road, Suite 250

 

San Diego California 92121

 

USA

 

Attention: Chief Operating Officer

 

Facsimile Number: +1 858-299-4940

 

 

If to Fisiopharma, to:

Fisiopharma, S.r.l.

 

Nucleo Industriale

 

84020 Palomonte (SA)

 

Italy

 

Attention: General Manager

 

Facsimile Number: [**]

 

Electronic Address: [**]

 

15.                               Miscellaneous

 

15.1                        Force Majeure.  In the event that any Party hereto
is prevented from complying, either in whole or in part, with any of the terms
or provisions of this Agreement by reason of fire, flood, storm, strike or
lockout, riot, war, rebellion, lack or failure of transportation facilities,
court order, accident, or Acts of God, and to the extent that the foregoing are
beyond a Party’s reasonable control, then, unless conclusive evidence to the
contrary is provided, upon written notice by the Party whose performance is so
affected to the other, the requirements of this Agreement

 

16

--------------------------------------------------------------------------------



 

so affected (to the extent affected) shall be suspended during the period of,
and only to the extent of, such disability.  Said Party shall be excused by
reason of said force majeure only so long as it is exercising its best efforts
to overcome said reason.

 

15.2                        Assurances.  Each Party to this Agreement shall
execute, acknowledge and deliver such further instruments and documents, and do
all such other acts and things as may be required by law or as may be necessary
or advisable to carry out the intents and purposes of this Agreement.  The
Parties will cooperate with each other and offer reasonable assistance in
carrying out their respective responsibilities under this Agreement.

 

15.3                        Compliance with Laws.  Each Party will comply with
all Applicable Laws in the conduct of its responsibilities and activities under
this Agreement. In addition, each Party shall comply with all anti-corruption
and anti-bribery laws and regulations, including but not limited to, the U.S.
Foreign Corrupt Practices Act (FCPA).  Each Party, and its respective officers,
directors, employees, agents and representatives, represents that it has not and
will not pay, offer or promise to pay, or authorize the payment of, any money,
or give or promise to give, or authorize the giving of, any services or anything
else of value, either directly or through a third party, to any official or
employee of any governmental authority, or of a public international
organization, or of any agency or subdivision thereof, or to any political party
or official thereof or to any candidate for political office for the purpose of
(a) influencing any act or decision of that person in his official capacity,
including a decision to fail to perform his official functions with such
governmental agency or such public international organization or such political
party; (b) inducing such person to use his influence with such governmental
agency or such public international organization or such political party to
affect or influence any act or decision thereof; or (c) securing any improper
advantage.

 

15.4                        Governing Law.  This Agreement shall be construed in
accordance with the internal laws of England and Wales, without reference to the
conflict of laws provisions thereof.  Each of the Parties hereto consents and
agrees to the exclusive jurisdiction and venue of the state and federal courts
sitting within London, England, in connection with any legal proceedings brought
by any other part relating to the subject matter of this Agreement and further
agrees and consents that any resulting judgment rendered by any such court
against a Party shall be valid and binding on such Party and may be entered in
any jurisdiction in which such Party is located.

 

15.5                        Severability.  If any provision of this Agreement
shall be held to be invalid, illegal, or unenforceable, the validity, legality,
or enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby unless the purposes of the Agreement cannot be
achieved.  In the event any provision shall be held invalid, illegal, or
unenforceable the Parties shall use best efforts to substitute a valid, legal,
and enforceable provision which insofar as practical implements the purposes
hereof.

 

15.6                        No Assignment.  No Party shall assign its rights
and/or obligations under this Agreement without the prior written consent of the
other Parties hereto, except that (a) Zavante may assign this Agreement in
connection with the transfer or sale of all or substantially all of its assets
or business to which the subject matter of this Agreement relates or in
connection with any merger, consolidation or reorganization, without
Fisiopharma’s prior written consent; and (b) Fisiopharma may assign this
Agreement in connection with the transfer or sale of all or substantially all of
its assets or business to which the subject matter of this Agreement relates or
in connection with any merger, consolidation or reorganization with Zavante’s
prior written consent, which consent may not be unreasonably withheld.

 

15.7                        Waiver.  No delay, waiver, omission or forbearance
on the part of any Party to exercise any right, option, duty or power arising
out of any breach or default by any other Party of any of the terms, provisions
or covenants hereof, will constitute a waiver by such Party of its rights to
enforce any such right, option, duties or power as against the other Party
hereto, or its rights as to any subsequent breach or default by the other Party.

 

17

--------------------------------------------------------------------------------



 

15.8                        Survival.  Upon termination or expiration of this
Agreement, the obligations of the Parties which by their nature should survive
and the obligations under Sections 7-15 of this Agreement and under any existing
confidentiality agreements between the Parties shall survive.

 

15.9                        Entire Agreement.  This Agreement and the Schedules
attached hereto and the confidentiality agreements referenced in Section 15.8
constitute the full understanding and entire agreement between the Parties and
supersede any and all prior oral or written understandings and agreements with
respect to the subject matter hereof.  No terms, conditions, understandings, or
agreements purporting to modify, amend, waive or terminate this Agreement, or
any provision hereof, shall be binding except by the execution of a writing
specified to be an explicit amendment to this Agreement duly executed by the
authorized signatories of the Parties hereto.  No modification, waiver,
termination, rescission, discharge or cancellation of any right or claim under
this Agreement shall affect the right of any Party to enforce any other claim or
right hereunder.

 

15.10                 Binding Agreement.  Subject to Section 15.6, this
Agreement shall be binding upon the Parties and their respective successors and
permitted assigns and shall insure to the benefit of the Parties and their
respective successors and permitted assigns.

 

15.11                 Headings.  The headings used in this Agreement are for
convenience of reference only and are not a part of the text hereof.

 

15.12                 Counterparts.  This Agreement may be executed in
counterparts, each of which shall constitute an original and all of which shall
together constitute a single agreement.

 

[Remainder of This Page Intentionally Left Blank]

 

18

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties hereby agree to the terms and conditions of this
Agreement.

 

Zavante Therapeutics, Inc.

Fisiopharma, S.r.l.

 

 

By:

/s/ Theodore R. Schroeder

 

By:

/s/ Nicola Cadei

Name: Theodore R. Schroeder

Name: Nicola Cadei

Title: President & CEO

Title: General Manager

Date: April 25, 2017

Date: 20 April 2017

 

By:

/s/ Marek Dziki

 

Name: Marek Dziki

 

Title: Board Member

 

Date: 20 April 2017

 

[SIGNATURE PAGE TO MANUFACTURING AND SUPPLY AGREEMENT]

 

19

--------------------------------------------------------------------------------



 

SCHEDULE A

TECHNOLOGY TRANSFER ACTIVITIES, TIMING AND COSTS

 

 

 

 

 

Responsibility

 

Estimated

 

Estimated Cost to be

 

 

 

Technology Transfer Deliverables

 

Zavante

 

Fisiopharma

 

Shared

 

Completion Date

 

paid by Zavante*

 

1

 

[**]

 

X

 

 

 

 

 

 

 

 

 

2

 

[**]

 

 

 

X

 

 

 

[**]

 

[**]

 

3

 

[**]

 

 

 

X

 

 

 

[**]

 

[**]

 

4

 

[**]

 

 

 

X

 

 

 

[**]

 

[**]

 

5

 

[**]

 

 

 

X

 

 

 

[**]

 

[**]

 

6

 

[**]

 

 

 

X

 

 

 

[**]

 

[**]

 

7

 

[**]

 

 

 

X

 

 

 

[**]

 

[**]

 

8

 

[**]

 

 

 

X

 

 

 

[**]

 

[**]

 

9

 

[**]

 

X

 

 

 

 

 

[**]

 

[**]

 

10

 

[**]

 

 

 

X

 

 

 

[**]

 

 

 

11

 

[**][**]

 

 

 

X

 

 

 

[**]

 

[**]

 

 

 

TOTAL COSTS

 

 

 

 

 

 

 

 

 

[**]

 

 

 

--------------------------------------------------------------------------------

* Zavante shall not be responsible for any amounts in excess of the estimates
shown in this table unless agreed to in advance in writing by Zavante.

 

Payment: [**]% of these costs will be paid within [**] of signing this Agreement
and the remainder will be paid upon successful completion of the last of the
[**] Registration Lots.

 

--------------------------------------------------------------------------------



 

SCHEDULE B

BULK DRUG VIAL SPECIFICATIONS

 

The Bulk Drug Vials (fosfomycin sodium, injection for intravenous use)
Specification is provided below.  Note that impurity acceptance criteria (along
with in-house release criteria) are DRAFT.

 

Parameter

 

Acceptance Criteria

 

Analytical Method

Appearance

 

[**]

 

[**]

Identification IR

 

[**]

 

[**]

Identification HPLC

 

[**]

 

[**]

Assay (fosfomycin disodium)(1)

 

[**]

 

[**]

Degradation Products (1) 

 

 

 

 

Impurity A(2)

 

[**]

 

[**]

Impurity B

 

[**]

 

 

Impurity C

 

[**]

 

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

 

[**]

 

[**]

 

 

Any single unspecified degradant

 

[**]

 

 

Total degradants

 

[**]

 

[**]

Average weight

 

[**]

 

[**]

Content uniformity

 

[**]

 

[**]

Water content

 

[**]

 

[**]

Dissolution time

 

[**]

 

[**]

Appearance of solution

 

[**]

 

[**]

pH

 

[**]

 

[**]

Particulate matter

 

[**]

 

[**]

Sterility

 

[**]

 

[**]

Bacterial endotoxins

 

[**]

 

[**]

 

--------------------------------------------------------------------------------

(1)             Test performed by an external laboratory under contract.

(2)             Also referred to as “glycol”: Disodium (1,2-dihydroxipropyl)
phosphonate

NOTE: In-house release specifications for impurities will be set lower than the
regulatory specification as shown below:

 

Degradation Products

 

In-House Acceptance Criteria
(for drug product Release)

Impurity A

 

[**]

Impurity B

 

[**]

Impurity C

 

[**]

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

Any single unspecified degradant

 

[**]

Total degradants

 

[**]

 

21

--------------------------------------------------------------------------------



 

Primary Container Closure System

 

Component

 

Material

 

Supplier

Container: 50mL vial

 

Type I clear glass, USP

 

[**]

 

 

 

 

 

Closure: Stopper

 

dark grey butyl rubber

 

[**]

 

 

 

 

 

Overseal: Crimp with flip-off cap

 

Crimp: aluminum,
Flip-off cap: blue plastic

 

To be selected

 

Secondary Packaging

 

Bulk Drug Vials shall be filled, stoppered, capped and coded.

 

Bulk Drug Vials will be placed in trays (similar to those used by vial
manufacturers) and the trays will be placed into a shipper carton. The trays and
carton will also provide physical protection to the individual vials during
transportation to Zavante’s USA-based packaging contractor. The number of Bulk
Drug Vials per tray and carton will be agreed between the Parties prior to
production of Registration Lots.

 

Each shipper carton will include a shipper label that will be placed on the
sealed carton.

 

Sealed cartons will then be placed onto a USA standard, heat-treated wooden
pallet and shrink-wrapped to the pallet. The number of cartons and the
configuration on each pallet will be agreed between the Parties prior to
production of Registration Lots.

 

Drug Product Batch size

 

The batch size of the Bulk Drug Vials will be based on one full API Mixture
batch of approximately [**].

 

22

--------------------------------------------------------------------------------



 

SCHEDULE C

PRICE

 

A.            The Parties agree that the Price for Bulk Drug Vials shall be
€[**] per vial for annual volumes up to [**] vials.

 

B.            The Parties agree to establish a Price discount schedule once
annual volumes forecasted by Zavante exceed [**] vials in any [**] period. The
Price discount schedule will be the subject of an amendment to this Agreement.

 

23

--------------------------------------------------------------------------------



 

Amendment to

AMENDED AND RESTATED

PHARMACEUTICAL MANUFACTURING

AND EXCLUSIVE SUPPLY AGREEMENT

 

This Amendment (this “Amendment”) to the Amended and Restated Pharmaceutical
Manufacturing and Exclusive Supply Agreement, dated as of the 25th day of April,
2017 (the “Agreement”), by and between Zavante Therapeutics, Inc., a Delaware
corporation with a principal place of business at 11750 Sorrento Valley Road,
Suite 250, San Diego, CA 92121 (“Zavante”) and Fisiopharma, S.r.l., a
corporation organized under the laws of Italy, with a place of business located
at Via Andrea Appiani, 22, Milano, Italy, will be effective as of the [  ] day
of May, 2017 (the “Amendment Effective Date”).

 

WHEREAS, the Parties have entered into and now desire to amend the Agreement to
revise Schedule A to the Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants and promises set forth
herein, the Parties agree as follows:

 

1.              Definitions. Capitalized terms used and not defined in this
Amendment have the respective meanings assigned to them in the Agreement.

 

2.              Amendment to the Agreement. As of the Amendment Effective Date
(defined above), the Agreement is hereby amended or modified as follows:

 

(a)                                 The attached copy of Schedule A, “Technology
Transfer Activities, Timing and Costs” shall replace, in its entirety, the copy
of Schedule A included in the Agreement.

 

3.              Date of Effectiveness; Limited Effect. Except as expressly
provided in this Amendment, all of the terms and provisions of the Agreement are
and will remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their respective duly authorized representatives as of the Amendment Effective
Date.

 

Fisiopharma, S.r.l.

 

Zavante Therapeutics, Inc.

 

 

 

By:

/s/ Nicola Cadei

 

By:

/s/ Robert DiVasto

 

 

 

 

 

Name:

Nicola Cadei

 

Name:

Robert DiVasto

Title:

General Manager

 

Title:

SVP, Manufacturing

 

 

 

 

 

 By:

/s/ Marek Dziki

 

 

 

 

 

 

 

 

Name:

Marek Dziki

 

 

 

Title:

Board Member

 

 

 

 

24

--------------------------------------------------------------------------------



 

SCHEDULE A

TECHNOLOGY TRANSFER ACTIVITIES, TIMING AND COSTS

 

 

 

 

 

 

 

Estimated

 

Estimated Cost to

 

 

 

 

Responsibility

 

Completion

 

be paid by

 

 

Technology Transfer Deliverables

 

Zavante

 

Fisiopharma

 

Shared

 

Date*

 

Zavante**

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

[**]

 

X

 

 

 

 

 

 

 

 

2

 

[**]

 

 

 

X

 

 

 

 

 

[**]

3

 

[**]

 

 

 

X

 

 

 

 

 

[**]

4

 

[**]

 

 

 

X

 

 

 

 

 

[**]

5

 

[**]

 

 

 

X

 

 

 

 

 

[**]

6

 

[**]

 

 

 

X

 

 

 

 

 

[**]

7

 

[**]

 

 

 

X

 

 

 

 

 

[**]

8

 

[**]

 

 

 

X

 

 

 

 

 

[**]

9

 

[**]

 

X

 

 

 

 

 

 

 

[**]

10

 

[**]

 

 

 

X

 

 

 

 

 

[**]

11

 

[**][**]

 

 

 

X

 

 

 

[**]

 

[**]

 

 

TOTAL COSTS

 

 

 

 

 

 

 

 

 

[**]

 

--------------------------------------------------------------------------------

*   Completion date will be developed based on the completion date of [**] for
Registration Lots

** Zavante shall not be responsible for any amounts in excess of the estimates
shown in this table unless agreed to in advance in writing by Zavante.

 

Payment: [**]% of these costs will be paid within [**] of signing this Agreement
and the remainder will be paid upon successful completion of the last of the
[**] Registration Lots.

 

25

--------------------------------------------------------------------------------